103 F.3d 139
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David MIZKUN, Plaintiff-Appellant,v.Glen CRAIG, Sheriff;  Arturo Venegas, Jr., Chief;  City ofSacramento, Defendants-Appellees.
No. 96-16339.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 06, 1996.

Before:  SNEED, TROTT and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
David Mizcun appeals pro se the district court's dismissal with prejudice of his 42 U.S.C. § 1983 action alleging that Sacramento County Sheriff Glen Craig and others had violated his constitutional rights by allowing officers to harass him.  We affirm for the reasons stated by the district court in its orders entered on June 3, 1996 and March 29, 1996.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3